I am fully in accord with the Court's holding and wish only to reiterate the importance of not perpetuating rules *Page 612 
of conduct which are the outgrowth of the general law of sales and, as I look upon it, not adapted to present conditions.
While I realize that, based upon the assumption that the manufacturer or packer of foodstuff to be sold in the original package has a great deal less opportunity to inspect food than the distributor, the common law rule in many states rests a higher duty upon the local retailer than upon the packer, as this Court has done (compare the majority opinion in the case of Webb v. Brown  Williamson Tobacco Co., 121 W. Va. 115,2 S.E.2d 898 with the opinion in the present case), it is my belief that the actualities do not warrant the assumption which confines the packer's responsibility to merely the absence of negligence and extends that of the retailer to an implied warranty. As a usual thing, perhaps with an inexperienced force to wait upon a large number of customers, the retailer of foodstuffs handles a large diversity of articles: vegetables, fruits, meats, and stable and perishable edibles of every kind. On the other hand, the packer or manufacturer of foodstuff sold in sealed packages restricts his product to a certain line in the production of which he more or less specializes, and he should maintain the equipment and organization necessary to inspect and dependably pass upon its wholesomeness. To base the liability of the latter upon negligence, and to base the liability of the retailer on an implied warranty, when both are, either directly or indirectly, selling foodstuffs for domestic consumption, impresses me as rather anomalous. I believe that now the importance of public health should impose upon both the same high degree of care. *Page 613